EXAMINER AMENDMENT & REASONS FOR ALLOWANCE

Election/Restrictions
Claims 1-12 are directed to an allowable subject matter, thus, claims 1-12 are allowed. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-3 and 5-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation “An optical proximity sensor, which is disposed in an electronic device including a cover disposed between the optical proximity sensor and a detected object, the optical proximity sensor comprising: a light sensor circuit including a light transmitter and a light receiver, wherein in a calibration mode, a test light emitted by the light transmitter is reflected by the cover to form a first reflected analog signal to the light receiver in a test mode, and a light emitted by the light transmitter is reflected to the detected object by the cover and then is reflected by the detected object to form a second reflected analog signal to the light receiver; an analog-digital converter circuit connected to the light receiver, and configured to convert the first reflected analog signal into a first reflected digital signal in the test mode and convert the second reflected analog signal into a second reflected digital signal in the calibration mode; and a digital calibration circuit connected to the analog-digital converter circuit and configured to, in the test mode, count a first number of pulse waves of the first reflected digital signal in the test mode, and in the calibration mode, when the digital calibration circuit counts the number of pulse waves of the second reflected digital signal up to the first number, the digital calibration circuit clears the first number and then recounts the number of pulse waves of the second reflected digital signal to obtain a second number “ cannot be found alone or in combination within the cited prior art. 
Regarding claim 7, the recitation “A digital calibration method of an optical proximity sensor, wherein the optical proximity sensor is disposed in an electronic device including a cover disposed between the optical proximity sensor and a detected object, the digital calibration method comprising the following steps: emitting, in a test mode, a test light to the cover by a light transmitter of a light sensor circuit, and reflecting the test light to form a first reflected analog signal to a light receiver of the light sensor circuit by the cover; converting the first reflected analog signal into a first reflected digital signal by an analog-digital converter circuit in the test mode; counting a first number of pulse waves of the first reflected digital signal by a digital calibration circuit in the test mode; emitting a light to the cover by the light transmitter, then reflecting the light to the detected object through the cover, and then reflecting the light to form a second reflected analog signal to the light receiver by the detected object, in a calibration mode; converting the second reflected analog signal into a second reflected digital signal by the analog-digital converter circuit in the calibration mode; start counting the number of pulse waves of the second reflected digital signal by the digital calibration circuit in the calibration mode; and  25clearing, in the calibration mode, the first number and then recounting the number of pulse waves of the second reflected digital signal to obtain a second number, when counting the number of pulse waves of the second reflected digital signal up to the first number by the digital calibration circuit “ cannot be found alone or in combination within the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621